internal_revenue_service number release date index number ------------------------------ ------------------------------- -------------------------- -------------------------------------- - - department of the treasury washington dc person to contact ---------------------------------------------- telephone number --------------------- refer reply to cc fip - plr-138026-03 date date ---- ------------ --------------------------- ----------------------------------- ----------------------------------------------------------- legend taxpayer ---------------------------------------------------- state lp a cities dear correspondence requesting a ruling on behalf of taxpayer you have requested a ruling that in the situations described below taxpayer's share of otherwise qualifying_income will not be excluded from rents_from_real_property pursuant to sec_856 of the internal_revenue_code facts real_estate_investment_trust reit pursuant to subchapter_m of chapter of the code taxpayer is the managing general_partner of lp and owns approximately a percent of the outstanding common units of the partnership lp owns and operates office buildings properties in the cities through separate limited_liability companies or partnerships collectively the property-owning entities taxpayer represents that the described activities are performed by officers of taxpayer and employees of lp and taxpayer was established under state law and has elected to be treated as a this responds to a letter dated date and supplemental situation taxpayer will arrange for the construction of an addition to or the situation taxpayer will arrange for the construction of an addition to or the in connection with leasing office space in the properties tenants often request plr-138026-03 that all services and activities performed by taxpayer for the properties are performed by taxpayer as a partner in lp that capital improvements be made to their space build-outs the following situations describe the manner in which a build-out request may be handled in each situation each of the third-party providers will satisfy the requirements for independent_contractor status within the meaning of sec_856 alteration of space leased to tenants pursuant to the tenants’ specifications taxpayer will engage independent contractors to construct the capital improvements and perform renovations taxpayer will not derive any income from the independent contractors taxpayer will pay for the improvements and the costs of the improvements will be reflected in the rent negotiated or renegotiated with the tenant taxpayer intends to treat itself as the owner of the improvements for federal tax purposes alteration of space leased to tenants pursuant to the tenant’s specifications independent contractors will be engaged by taxpayer to construct the capital improvements and perform renovations the improvements and renovations will be paid for by the tenant taxpayer will either pay for the work and then seek reimbursement from the tenant or collect all charges for the work from the tenant and remit those amounts to the independent contractors taxpayer will bear none of the costs of the work and will not derive income from the work of the independent contractors alteration of its leased space independent contractors engaged by the tenant will construct the capital improvements and perform renovations the tenant will pay for the improvements and make the payments directly to the independent contractors taxpayer will bear none of the costs of the work and will not derive income from the work of the independent contractors alteration of space leased to tenants pursuant to the tenant’s specifications independent contractors engaged by taxpayer will construct the capital improvements and perform renovations taxpayer will pay for a portion of the improvements typically expressed as a specified dollar amount per square foot of leased space and the tenant will pay for the balance either taxpayer will pay for the work performed and then seek reimbursement from the tenant for the tenant's share or taxpayer will collect from the tenant all charges for the work performed by the independent contractors for which the tenant is responsible and remit those amounts to the independent contractors situation the tenant will arrange for the construction of an addition to or the situation taxpayer will arrange for the construction of an addition to or the in each of the situations described above taxpayer’s employees may supervise plr-138026-03 taxpayer will not derive income from the work performed by the independent contractors and coordinate the construction_project specifically the employees may supervise architects and contractors and review design proposals to insure that the improvements will not impair the value of leased space the employees also will insure that the improvements are in compliance with building codes and zoning restrictions and are aesthetically pleasing taxpayer’s employees will make certain that the construction activities do not disturb other tenants however taxpayer’s employees will not perform any actual physical construction in situation sec_2 and the tenant may be charged a fee for the services of taxpayer’s employees either based on taxpayer’s out-of-pocket costs for the supervisory services or equal to a specified percentage of the tenant’s portion of the construction costs rendered or arranged for by landlords in connection with the ownership operation and leasing of space in similar properties in the cities in which the properties are located law and analysis taxpayer represents that these activities are of a type customarily furnished sec_856 provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes dividends interest rents_from_real_property and certain other items and derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes rents_from_real_property and certain other items sec_1_856-3 of the income_tax regulations provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner’s interest in the partnership’s assets is determined in accordance with the partner’s capital interest in the partnership sec_856 defines the term rents_from_real_property to include a rents from interests_in_real_property b charges for services customarily rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year for both the real and personal_property under the lease sec_856 excludes from the definition of impermissible tenant sec_856 however excludes impermissible_tenant_service_income plr-138026-03 sec_1_856-4 provides that services furnished to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings that are of a similar class are customarily provided with the service from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to include with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for services furnished or rendered by the reit to tenants of the property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property service income amounts received for services furnished or rendered through an independent_contractor from whom the reit does not derive or receive any income similarly sec_856 excludes amounts that would be excluded from unrelated_business_taxable_income ubti under sec_512 if received by an organization described in sec_511 excluded from the computation of ubti sec_1_512_b_-1 provides that payments for the occupancy of space where services are also rendered to the occupant are not rents_from_real_property generally services are considered rendered to the occupant if they are primarily for the occupant’s convenience and are other than those usually or customarily rendered in connection with the rental of space for occupancy only required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself the trustees or directors may also make capital expenditures with respect to the reit’s property and may make decisions as to repairs of the property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 in each situation presented in this case all of the actual construction will be performed by independent contractors as defined in sec_856 although in some instances taxpayer may act as a conduit for payments from tenants to the independent contractors taxpayer will not receive or derive income from the sec_1_856-4 provides that the trustees or directors of a reit are not sec_512 provides in relevant part that rents_from_real_property are the activities conducted directly by taxpayer’s employees are either services based on the information submitted and representations made we conclude that plr-138026-03 independent contractors taxpayer will bear none of the costs of the work therefore under sec_856 construction services provided to tenants will not give rise to impermissible_tenant_service_income that are not primarily for the convenience or benefit of tenants or are among the fiduciary duties described in sec_1_856-4 accordingly any income derived from these activities will not be treated as impermissible_tenant_service_income under sec_856 and d a conclusion the activities described in situation sec_1 and will not cause the taxpayer’s allocable portion of amounts received from tenants of the properties to be treated as impermissible_tenant_service_income and excluded from rents_from_real_property pursuant to sec_856 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code also no ruling is given with respect to the treatment of any amount received by taxpayer from any tenant attributable to the work performed by an independent_contractor that is in excess of the actual cost of the work performed and not specified in the tenant’s lease a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely _________________ elizabeth a handler chief branch financial institutions and products enclosures copy of this letter copy for sec_6110 purposes this ruling is directed only to the taxpayer requesting it taxpayer should attach office of associate chief_counsel
